'LOBRANO, J.,
dissents with reasons.
hi respectfully dissent. With all due deference to the analysis employed by the district court, I disagree that the appellee, Willie Jones, met his burden of establishing as a matter of law that Louisiana has a more substantial interest than Georgia in the claims at issue on appeal. I do not find this case distinguishable from Collins v. Downes, 2011-1124 (La.App. 4 Cir. 1/25/12), 83 So.3d 1177, in which this Court employed a conflict of laws analysis pursuant to La. C.C. arts. 3515 and 3537 and held that another state (Ohio) had a more substantial interest in the uniform application of its laws governing insurance contracts than Louisiana. Thus, I am constrained to reach an equivalent result here.
For this reason, I would reverse the district court’s grant of partial summary judgment in favor of Jones, which applied *640Louisiana law to the adjudication of Jones’ uninsured/underinsured motorist claim.